NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10392

                Plaintiff-Appellee,             D.C. No.
                                                4:16-cr-01054-CKJ-EJM-1
 v.

JAIME MORALES-DOMINGUEZ, AKA                    MEMORANDUM*
Jaime Morales-Dominquez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Jaime Morales-Dominguez appeals from the district court’s judgment and

challenges the 15-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Morales-Dominguez argues that the district court procedurally erred by (1)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failing to explain adequately the sentence; (2) failing to consider the parties’

arguments; (2) treating the Guidelines as mandatory; and (3) relying on

impermissible sentencing factors. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

is none. The record reflects that the district court properly treated the Guidelines

as advisory, considered the parties’ arguments, and sufficiently explained its

reasons for imposing the within-Guidelines sentence to run consecutive to the

sentence imposed for conduct that triggered the revocation. See United States v.

Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc); see also U.S.S.G.

§ 7B1.3(f). The record does not support Morales-Dominguez’s claim that the

district court relied on an improper sentencing factor.

      Morales-Dominguez also contends that the sentence is substantively

unreasonable in light of the alleged procedural errors. The district court did not

abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines, consecutive sentence is substantively reasonable in light of the

18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                       20-10392